Case 4:20-cv-11103-SDD-APP ECF No. 20, PageID.112 Filed 07/21/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

    ROBERT LEE FOSTER,

                Plaintiff                           Case No. 4:20-cv-11103
                                                    District Judge Stephanie D. Davis
    v.                                              Magistrate Judge Anthony P. Patti

    JEREMY BUSH,

           Defendant.
___________________________________/

ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
        THE APPOINTMENT OF COUNSEL (ECF No. 14)

         A.    Background

         Plaintiff Robert Lee Foster is an inmate currently incarcerated at the

Chippewa Correctional Facility in Kincheloe, Michigan.1 He filed this action on

March 20, 2020 against Jeremy Bush, the sole defendant and warden at the G.

Robert Cotton Correctional Facility, where he was previously confined. (ECF No.

1, PageID.2, ¶ 1). Plaintiff alleges that Defendant failed to maintain an intercom

and emergency lighting system that would allow him to alert correctional officers

to an emergency. (Id., PageID.3, ¶ 10, 13). Plaintiff alleges he was physically

attacked by another inmate in his locked cell, and, because he could not properly

alert officers to his aid, was forced to defend himself, which also resulted in


1
    See www.michigan.gov/corrections, “Offender Search.”
                                            1
Case 4:20-cv-11103-SDD-APP ECF No. 20, PageID.113 Filed 07/21/21 Page 2 of 4




punishment for fighting. (Id., ¶¶ 6-9, 14-15). Plaintiff is proceeding in forma

pauperis on a civil rights claim under the Eighth Amendment, as well as state law

tort theories. (Id., PageID. 5-6, ¶¶ 30-38).

      On December 22, 2020, the Court entered an order staying the case,

referring it to the Pro Se Prisoner Early Mediation Program. (ECF No. 10).

However, on May 19, 2021, the mediation conference was cancelled, and the case

was excluded from the program. (ECF No. 15). During the intervening period,

Plaintiff filed this motion for the appointment of counsel. (ECF No. 14). His

motion takes the form of a rather succinct letter in which he expresses his doubt

that mediation will succeed and simply requests that counsel be appointed “[i]f no

agreement is reached[] during this mediation process, and this [case] go[es] to

trial.” (ECF No. 14, PageID.97).

      B.     Standard

      Proceedings in forma pauperis are governed by 28 U.S.C. § 1915, which

provides that “[t]he court may request an attorney to represent any person unable

to afford counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added). However, even if

the circumstances of Plaintiff’s case convinced the Court to engage in such a

search, “[t]here is no right to recruitment of counsel in federal civil litigation, but

a district court has discretion to recruit counsel under 28 U.S.C. § 1915(e)(1).”

Dewitt v. Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014) (emphasis added); see


                                           2
Case 4:20-cv-11103-SDD-APP ECF No. 20, PageID.114 Filed 07/21/21 Page 3 of 4




also Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014) (“Congress hasn’t

provided lawyers for indigent prisoners; instead it gave district courts discretion to

ask lawyers to volunteer their services in some cases.”). The appointment of

counsel in a civil case, therefore, “is a privilege not a right.” Childs v. Pellegrin,

822 F.2d 1382, 1384 (6th Cir. 1987) (internal quotation omitted).

       In prisoner civil rights cases, the Court of Appeals for the Sixth Circuit has

held that the recruitment of an attorney to represent an indigent plaintiff is

“justified only by exceptional circumstances.” Bennett v. Smith, 110 F. App’x

633, 635 (6th Cir. 2004) (citations omitted). In evaluating a matter for

“exceptional circumstances,” a court should consider: (1) the probable merit of the

claims, (2) the nature of the case, (3) the complexity of the legal and factual issues

raised, and (4) the ability of the litigant to represent him or herself. Lince v.

Youngert, 136 F. App’x 779, 782 (6th Cir. 2005); Lavado v. Keohane, 992 F.2d

601, 605-06 (6th Cir. 1993); Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

      C.     Analysis

      Here, the only apparent concern expressed in Plaintiff’s motion for the

appointment of counsel is the burden of a jury trial, which is further corroborated

by a number of letters sent by Plaintiff to the Court concerning his plans for a jury




                                           3
Case 4:20-cv-11103-SDD-APP ECF No. 20, PageID.115 Filed 07/21/21 Page 4 of 4




trial. (See, e.g., ECF No. 7, 8).2 However, due to the stay placed on this case and

subsequent attempt at mediation, there has yet to be an answer or dispositive

motion filed by Defendant, let alone any discovery. Thus, the current posture of the

case signals that Plaintiff’s request, given his concerns, is premature. Otherwise,

Plaintiff has not indicated any exceptional circumstances that would potentially

justify recruiting pro bono counsel any sooner than trial. Moreover, the issues in

this case are not notably complex, and Plaintiff’s pleadings are clear,

demonstrating an ability to represent himself comparable to others in his situation.

      D.     Order

      Upon consideration, Plaintiff’s motion for the appointment of counsel (ECF

No. 14) is DENIED WITHOUT PREJUDICE. Plaintiff may petition the Court

for the recruitment of pro bono counsel if this case survives dispositive motion

practice, proceeds to trial, or other circumstances demonstrate such a need in the

future.

      IT IS SO ORDERED.


Dated: July 20, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


2
 Within these letters, Plaintiff also expresses concern about that fact that, “My
demand for a jury has not been enter[ed] on this docket.” (ECF No. 7, PageID.49.)
However, he may rest assured that the docket currently reflects his jury demand, as
he made his desire clear in his opening pleading. (ECF No. 1, PageID.7.)
                                          4
